Callahan, J.
(dissenting in part). I vote to affirm for reasons stated in the decision at Supreme Court, Cayuga County (Corning, J.). The provisions of the Correction Law relating to the treatment of inmates in State correctional facilities (Correction Law § 137) are also applicable to local facilities (Correction Law § 500-k). The Correction Law provides that "[t]he following persons may visit at pleasure all county jails * * * and every minister of the gospel having charge of a congregation in the town in which such jail * * * is located. No other person not otherwise authorized by law shall be permitted to enter the rooms of a county jail * * * unless under such regulations as the sheriff of the county * * * shall prescribe” (Correction Law § 500-j).
The issues raised by petitioner are matters that concern the government and discipline of the prison facility on a day-today basis, and, as such, fall within the broad powers of the Correctional Services that provide for the rules and regulations for the operation of that facility (see, Correction Law §§ 112, 610; Matter of Konigsberg v Coughlin, 124 AD2d 262). The very nature of a correctional facility, where confinement and order are necessary, requires that the imposition of reasonable restrictions by prison officials must be weighed against the institutional needs and the objectives being promoted (see, Matter of Rivera v Smith, 63 NY2d 501, 511).
In my view, the restrictions imposed by the Sheriff are necessary to promote the orderly operation of that facility in a secure manner. To adopt the majority view and permit any clergyman from anywhere to solicit the inmates and afford *774unlimited access is disruptive to the orderly maintenance of the facility and threatens its security. Furthermore, it should be noted that no inmate in this facility has expressed dissatisfaction with the reasonable opportunity to exercise religious freedom guaranteed by the First and Fourteenth Amendments (see, Blair-Bey v Nix, 963 F2d 162, cert denied — US —, 113 S Ct 620). Correction Law § 500-e regulates the availability of a Bible. (Appeal from Judgment of Supreme Court, Cayuga County, Corning, J. — Article 78.) Present — Denman, P. J., Callahan, Balio, Boomer and Boehm, JJ.